                Case 1:11-cv-01223-ALC-SLC Document 166 Filed 07/16/20 Page 1 of 2




                                                                                                 7/16/2020


                                            THE CITY OF NEW YORK
JAMES E. JOHNSON                           LAW DEPARTMENT                                       JOSEPH ZANGRILLI
Corporation Counsel                            100 CHURCH STREET                                         Senior Counsel
                                               NEW YORK, NY 10007                                Phone: (212) 356-2657
                                                                                                    Fax: (212) 356-3509
                                                                                                  jzangril@law.nyc.gov
                                                                July 15, 2020
        BY ECF
        Honorable Andrew L. Carter, Jr.
        United States District Judge
        United States District Court
        Southern District of New York
        40 Foley Square
        New York, New York 10007

                       Re: Jermaine Dunham v. City of New York,
                           11 CV 1223 (ALC) (SLC)

        Your Honor:

                 I am a Senior Counsel in the office of James E. Johnson, Corporation Counsel of the City
        of New York, representing defendants in the above-referenced matter. I write to respectfully
        request that the Court, grant the defendants an extension of time to file Defendants’ Response to
        Plaintiff’s Statement of Additional Material Facts Pursuant to Rule 56.1(b), nunc pro tunc, from
        July 13, 2020 until July 15, 2020.1 Due to an oversight by the undersigned, defendants’ failed to
        file their Response to Plaintiff’s Statement of Additional Material Facts Pursuant to Rule 56.1(b)
        with their Reply Memorandum of Law and request permission from the Court to file it today.
        Plaintiff’s counsel Jason Kornmehl, Esq. has consented to this request. This is the first request
        for an extension relating to the defendants’ Response to Plaintiff’s Statement of Additional
        Material Facts.

                Defendants also respectfully request a waiver of Your Honor’s Individual Rule under
        section (2)(C), requiring service of a courtesy copy to chambers of defendants’ reply papers. Due
        to the ongoing health crisis, a majority of the New York City Law Department staff continue to
        work from home, with only limited personnel traveling to the physical office. This request is
        being made in order to try to reduce the burgeoning workload being placed on the limited in
        office staff. Plaintiff’s counsel, Jason Kornmehl, Esq., also consents to this request. This is


        1
         A copy of the Defendants’ Response to Plaintiff’s Statement of Additional Material Facts
        Pursuant to Rule 56.1(b) has been attached hereto as “Exhibit A”.
      Case 1:11-cv-01223-ALC-SLC Document 166 Filed 07/16/20 Page 2 of 2




defendants’ first request for the relief sought relating to serving a courtesy copy of the reply
papers.

       Defendants thank Your Honor for your consideration herein.


                                                   Respectfully submitted,

                                                           /s/

                                                   Joseph Zangrilli
                                                   Special Federal Litigation Division
Cc:    Maxwell W. Brown, Esq. (Via ECF)
       Jason E. Kornmehl, Esq. (Via ECF)




                                               July 16, 2020
